            Case 2:17-cv-02651-GMN-EJY Document 88-1 Filed 07/17/20 Page 1 of 1




 1 Marc J. Randazza (NV Bar No. 12265)
   Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3
   2764 Lake Sahara Drive, Suite 109
 4 Las Vegas, Nevada 89117
   Telephone: 702-420-2001
 5 ecf@randazza.com
 6 Attorneys for Defendants
   Stephen Fairfax and MTechnology
 7
                            UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA
 9
   SWITCH, LTD.,                                              Case No.: 2:17-cv-02651-GMN-EJY
10 a Nevada limited liability company,
11                  Plaintiff,                                     INDEX OF EXHIBITS
             vs.
12
   STEPHEN FAIRFAX; MTECHNOLOGY;
13 DOES 1 through 10; and ROE ENTITIES 11
   through 20, inclusive,
14
                  Defendants.
15
16   Ex. #                                           Description
17      -      Declaration of Marc J. Randazza
18
        -      Declaration of Ronald D. Green
19
        1      Defendants Stephen Fairfax and MTechnology’s Notice of Deposition of Rob Roy
20
        2      Email from Sam Castor dated June 30, 2020
21
        3      Letter from R. Green to S. Castor and A. Birk dated July 3, 2020
22
        4      Letter from R. Green to S. Castor and A. Birk dated July 13, 2020
23
        5      Emails Between Counsel
24
25      6      TTAB Order

26      7      Plaintiff’s First Supplement to List of Witnesses and Documents Pursuant to FRCP 26
               and LR 26-1
27
28
